Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this entry of applicant’s amendment of 4/29/2021 claims 1-19, 50-69 are pending and allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An insertion device for inserting a catheter with “…an advancement assembly configured to selectively advance the distal end of the guidewire out a distal opening of the needle and to selectively advance the catheter and catheter hub over the needle, wherein: the insertion device is configured to be operated by a single hand of a user, the advancement assembly is configured to be operated without removing the single hand from the insertion device; and the advancement assembly includes a portion configured for insertion in the catheter hub to engage the catheter….”.  The closest prior art of record is Korkuch (US 2015/0051584 A1).  However it fails to teach the “advancement assembly as claimed and further see applicant’s remarks of 8/26/2019 pages 10-11 for distinctions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783